TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-99-00704-CR





Charles Scott Harnett, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR98-339, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






	This appeal is taken from a conviction for sexual assault.  See Tex. Penal Code
Ann. § 22.011(a)(1)(A) (West Supp. 2000).  After finding appellant Charles Scott Harnett guilty,
the jury assessed his punishment at seven years' imprisonment.


Points of Error
	Appellant advances four points of error.  First, appellant claims that the prosecutor
violated the order granting the motion in limine by allowing a witness to refer to an extraneous
offense.  Second, appellant urges that the trial court erred in allowing a social worker to testify
as an expert witness.  In his third and fourth points of error, appellant complains that the trial
court erred in allowing improper jury argument at both stages of the bifurcated trial.  We will
affirm.

Facts
	The sufficiency of the evidence is not challenged.  A brief summary of the facts
will, however, place the points of error in proper perspective.  Appellant and the complainant
lived together for approximately thirteen months, except for a two-week separation in March 1998. 
Their relationship was somewhat turbulent.  Appellant's brief states: "[F]ighting was also a part
of their relationship."  This statement is supported by the record.

	The complainant testified that in the early morning hours of Monday, July 20,
1998, she had taken some medication to help her sleep.  Appellant began to make sexual advances. 
She told him that she did not want to have sex and resisted his overtures.  They struggled, fought,
and then complainant was forced into the bathroom.  There, appellant was able to remove her
pajamas and have sexual intercourse with her without her consent.  Later, on the bed in the
bedroom and against her will, appellant sexually assaulted the complainant four times before
committing an act of deviate sexual intercourse.  The complainant related that she was unable to
leave the house until the late afternoon of July 20th when her mother and brother came to get her
and took her to a hospital for an examination.

	Appellant told the jury a different story.  Appellant testified that on Friday, July
17, 1998, he came home without his weekly paycheck because he had been unable to contact his
boss.  Appellant explained that the complainant was upset because they were unable to go out to
eat as they normally did on Friday nights after he had been paid.  He obtained the paycheck 
Saturday morning and that night they had consensual sexual intercourse.  Appellant stated there
was no "spark."  During the late hours of Sunday, July 19th or the early morning hours of July
20th, appellant revealed that he informed the complainant that he was going to terminate their
relationship.  At this point, according to appellant, the complainant became angry, broke a chair
on the kitchen floor, and began to hit him with a piece of the chair.  Appellant denied that he
sexually assaulted the complainant.


The Motion in Limine
	In the first point of error, appellant contends that the "prosecutor violated the
motion in limine by allowing his witness to refer to other crimes, wrongs, or acts of misconduct
of the defendant before the jury."

	Prior to trial, the parties informed the trial court that they had agreed on appellant's
motion in limine and either party would approach the bench before it would attempt to elicit
evidence of any extraneous offense or matter.  One of the State's witnesses was Terry Partaka,
mother of the complainant.  Mrs. Partaka testified that she received a telephone call from her
daughter about 4:15 p.m. on July 20, 1998.  The daughter sounded upset and requested that her
mother come and get her immediately.  Mrs. Partaka asked to speak with appellant who requested
she come to his house and act as a mediator for him and the complainant.  The record then
reflects:


Q.	(by prosecutor):  Did you eventually go to her house?


A.	Yes.  After I talked to her again and asked her a question.


Q.	What did you ask her?


A.	I asked her if he beat her up again, and I told her to just answer yes or no.


Q.	And what did she answer?


A.	Nothing.


Mr. Guyer (defense counsel):  I have an objection to make.  May we approach the bench?


The Court:  Yes, sir.


(Discussion out of hearing of the jury)


Mr. Guyer:  Violation of the Motion in Limine.


The Court:  Clearly.


Mr. Noble (prosecutor):  I instructed the witness not to talk about any other incidents.


The Court:  I understand.  It's a universal problem.  All I can do is instruct them to
disregard.


Mr. Guyer:  We would ask the court to instruct them to disregard.


The Court:  All right.


. . . 


Mr. Guyer:  Move for mistrial (discussion at Judge's bench concluded).


The Court:  Noted.  Overruled.  Ladies and gentlemen, you are instructed to disregard any
statements from the witness regarding any physical violence that may or may not have
occurred as she has testified to on any other occasion.  Thank you.



	No formal provision is made for motions in limine in the Texas Code of Criminal 
Procedure, the Rules, or elsewhere.  The lack of an accepted definition renders difficult the
determination of the effectiveness of motions in limine in preserving matters for appellate
consideration.  43 George E. Dix & Robert O. Dawson, Criminal Practice and Procedure,
§ 42.51, at 66 (Texas Practice 1995).  A "traditional" motion, as in the instant case, is a motion
requesting that the opposing party be directed to approach the trial court before offering certain
types of evidence, asking certain questions, or otherwise going into particular areas before the
jury.  See Norman v. State, 523 S.W.2d, 669, 671 (Tex. Crim. App. 1975); State v. Monroe, 813
S.W.2d 701, 702 (Tex. App.--Houston [1st Dist.] 1991, pet. ref'd).

	It is axiomatic that motions in limine do not preserve error.  Webb v. State, 760
S.W.2d 263, 275 (Tex. Crim. App. 1988); Maynard v. State, 685 S.W.2d 60, 64 (Tex. Crim.
App. 1985).  This is true whether the motion is granted or denied.  Willis v. State, 785 S.W.2d
378, 384 (Tex. Crim. App. 1989); Webb, 760 S.W.2d at 275.  A ruling on a motion in limine
does not purport to be one on the merits but one regarding the administration of the trial.  The
remedy for a violation of a ruling on a motion in limine rests with the trial court.  Brazzell v.
State, 481 S.W.2d 130, 131 (Tex. Crim. App. 1972); Wade v. State, 814 S.W.2d 763, 765 (Tex.
App.--Waco 1991, no pet.).  The trial court may hold the litigant or attorney in contempt or use
other remedies or sanctions.  Brazzell, 481 S.W.2d at 131.  Even if there has been a violation of
the order on the motion in limine, it is incumbent that a party object to the admission or exclusion
of evidence or other action in order to preserve error for appeal.  Id.

	In the instant case, appellant objected to a claimed violation of the order granting
the motion in limine, not to the admission of evidence.  On appeal, he continues to rely on his trial
objection.  No error was preserved.

	Appellant, however, relies upon Lucas v. State, 378 S.W.2d 340 (Tex. Crim. App.
1964); Tate v. State, 762 S.W.2d 678 (Tex. App.--Houston [1st Dist.] 1988, pet. ref'd) and
Govan v. State, 671 S.W.2d 660 (Tex. App.--Houston [1st Dist.] 1984, pet. ref'd).  The reliance
is misplaced.  None of these reversals rested upon preservation of error by a motion in limine. 
Despite the failure to preserve the error, appellant accepted the trial court's offer to instruct the
jury to disregard the testimony.  Normally, such an instruction cures any error or renders it
harmless.  Richards v. State, 912 S.W.2d 374, 378 (Tex. App.--Houston [14th Dist.] 1998 pet.
ref'd).(1)  Appellant's complaint on appeal does not include the trial court's overruling of the motion
for a mistrial.

	In addition, the same or similar testimony as that here involved came into evidence
without objection, rendering any error harmless.(2) Anderson v. State, 717 S.W.2d 622, 626-27
(Tex. Crim. App. 1986); Couchman v. State, 3 S.W.3d 155, 160-61 (Tex. App.--Fort Worth
1999, pet. ref'd); Miranda v State, 813 S.W.2d 724, 739 (Tex. App.--San Antonio 1991, pet.
ref'd).

	The first point of error is overruled.


The Expert Witness
	In his second point of error, appellant contends that the "trial court erred in
allowing an untrained and noncertified social worker to testify to matters which are the subject of
expertise required by a licensed professional counselor in violation of Rule 702 of the Rules of
Evidence."

	The witness in question was Kathy Moritz, a social worker, who counseled
appellant and the complainant after their first separation in March 1998.  One of the complainant's
requirements for reconciliation after this separation was counseling.  The counseling was
conducted at the Seguin Family Institute beginning in April 1998, and covered a period of
approximately two months before the parties changed their residence.  Both appellant and the
complainant made reference to the counseling in their trial testimony.  Appellant related that:  "It
[counseling] was good and all.  I found out some things about myself and it was good, but it . . . 
it wasn't working for us."  Later, appellant testified:  "I did find out that I was insecure but not
in any kind of domineering or controlling manner."  Appellant admitted that the counselor told him
that he should not engage in controlling-type behavior, but he pointed out the counselor told the
complainant the same thing.  Appellant denied that he told the counselor he thought the
complainant was not having sex with him as often as she should, or that he felt the complainant
was treating him "badly" when she refused to have sex.

	Moritz was called in rebuttal.  Moritz stated that she graduated from Texas
Lutheran College with a degree in social work in 1981; that she was employed for eight years as
a child protective service worker, specializing in family and sexual assault violence; that for two
years she worked at a rape crisis center providing counseling for sexual assault victims and in
training and supervising sixty-five volunteers at the center; and that she had been employed for
six years at the Seguin Family Institute as a therapist and assistant clinic director, which was her
current employment.  Moritz explained that in her current job she counseled family violence
offenders, sex offenders, sexual assault survivors, and couples with relationship problems.

	Moritz testified that beginning in April 1998 she provided counseling services to
appellant and the complainant.  There were eight sessions, some individually with appellant,
before the couple terminated the counseling.  Before the objection on which the complaint on
appeal is based, Moritz testified that based on her conversations and sessions with the couple and
a discussion of their problems, she identified three issues.  One was that appellant tried to exercise
too much control over the complainant and her activities.  The second issue was appellant's
attitude that he was entitled to sex on demand.  The third issue was appellant's "neediness"--"[h]is
emotional need for someone close to be right there with him at all time [sic]."

	After Moritz explained "neediness," appellant asked for the first time to take the
witness on voir dire.  See Tex. R. Evid. 705(b).  Appellant established that Moritz had not done 
any post-graduate work in counseling and was not a licensed professional counselor.  Moritz
related, however, that she worked for a licensed professional counselor and that her license as a
social worker allowed her to provide counseling services under the supervision of a licensed
professional counselor.  Moritz stated that any opinions given had been in response to questions
asked and were based on her conversations with appellant.

	At this point, the prosecutor interjected that he was not asking Moritz to give "a
professional opinion as to a specific diagnosis," but was inquiring to establish that the witness had
counseled the parties and had identified certain issues, "and more specifically, what did the
defendant tell her that is contrary to what he told this jury."(3)  Appellant then made his Rule 702
objection, claiming that the State had not laid the proper predicate and noting that Moritz was not
a licensed professional counselor.  The objection was overruled with the trial court finding that
Moritz had "the requisite qualifications to testify as an expert as to the matters that she been asked
about so far."  The prosecutor was warned about venturing into areas of psychiatry and
psychology.

	On further direct examination, the prosecutor briefly revisited the three issues
testified to by Moritz prior to the Rule 702 objection.  When Moritz was asked if she was
"confident" whether appellant had "come to terms" with the three issues, appellant's "calls for a
professional opinion" objection was overruled.  The question, however, was not answered.  The
prosecutor then elicited, without objection, that Moritz definitely did not feel that appellant had
successfully adopted a more appropriate attitude about the three issues.

	In order to preserve error on appeal, a party must make a timely specific objection. 
Tex. R. App. P. 33.1(a)(1)(A).  Here, appellant failed to object to Moritz's testimony on the basis
now urged on appeal until midway through the direct examination.  Thus, Moritz's identification
of the three issues and any opinion testimony was before the jury prior to the Rule 702 objection. 
No error for review was preserved.  In fact, any error was waived.  Armstrong v. State, 718
S.W.2d 686, 699 (Tex. Crim. App. 1985); Jackson v. State, 888 S.W.2d 912, 915 (Tex.
App.--Houston [1st Dist.] 1994, no pet.).  The bulk of Moritz's testimony following the Rule 702
objection was the same as that presented earlier.  Generally, improper admission of evidence does
not constitute reversible error if the same facts are proven by other properly admitted evidence. 
Willis, 785 S.W.2d at 383; Couchman, 3 S.W.3d at 160-61; Miranda, 813 S.W.2d at 739.

	Moreover, the admissibility of evidence generally, and the qualifications of a
witness to testify as an expert or as a lay witness, is within the discretion of the trial court.  See
Tex. R. Evid. 104(a); Ventroy v. State, 917 S.W.2d 419, 422 (Tex. App.--San Antonio 1996, pet.
ref'd).  A trial court's decision to permit a witness to testify as an expert or as lay witness (under
Rule 701 of the Rules of Evidence) will not be disturbed on appeal absent a showing of an abuse
of discretion.  Ventroy, 917 S.W.2d at 422.

	Rule 701 provides:


If the witness is not testifying as an expert, the witness' testimony in the form of
opinions or inferences is limited to those opinions or inferences which are (a)
rationally based on the perception of the witness and (b) helpful to a clear
understanding of the witness' testimony or the determination of a fact in issue.



Tex. R. Evid. 701.

	The rule's requirement that the opinion or inference of a lay witness be "rationally
based on the perception of the witness" can be said to have two elements.  See 2A Steven Goode,
Olin Guy Wellborn, III & M. Michael Sharlot, Courtroom Handbook on Texas Evidence, ch. 5,
art. VII, at 413 (Texas Practice 2000).  The first element involves the personal knowledge of the
witness as required by Rule 602.  Tex. R. Evid. 602; Bigby v. State, 892 S.W.2d 864, 889 (Tex.
Crim. App. 1994).  The necessary personal knowledge may be gained by the perception of fact
by the senses of the witness.  State v. Brainard, 968 S.W.2d 403, 412 (Tex. App.--Amarillo
1998), aff'd in part, rev'd in part on other grounds, 12 S.W.3d 6 (Tex. 1999).  Thus, the
perception underlying a lay witness's testimony may be what was seen, heard, smelled, tasted,
touched, or felt.  Id.  The second element mandates that the opinion must be one that a reasonable
person could draw from the underlying facts.  Fairow v. State, 943 S.W.2d 895, 900 (Tex. Crim.
App. 1997).  Under Rule 701, much must be left to the discretion of the trial court.  Austin v.
State, 794 S.W.2d 408, 410 (Tex. App.--Austin 1990, pet. ref'd).

	Rule 702 (Testimony by Experts) provides:


If scientific, technical, or other specialized knowledge will assist the trier of fact
to understand the evidence or to determine a fact in issue, a witness qualified as an
expert by knowledge, skill, experience, training, or education may testify thereto
in the form of an opinion or otherwise.



Tex. R. Evid. 702.

 See 2A Goode, at 415.  Rule 702 contains two initial hurdles that must be overcome
before expert testimony will be admissible.  Roise v. State, 7 S.W.3d 225, 234 (Tex. App.--Austin
1999).  As the rule itself requires, the proponent of the testimony must establish (1) that the
scientific technical, or other specialized knowledge will aid the trier of fact, and (2) that the expert
is qualified to testify on the subject.  Id. (citing Penry v. State, 903 S.W.2d 715, 762 (Tex. Crim.
App. 1995)).

	Under the first prong, an expert's opinion should be based on a body of scientific, 
technical, or other specialized knowledge that is pertinent to the facts in issue, and sufficiently
reliable for the expert's testimony to assist the trier of fact.  Roise 7 S.W.3d at 234.  As to the
second prong, no rigid formula exists for determining whether a particular witness is qualified to
testify as an expert.  2 Steven Goode, Olin Guy Wellborn, III, & M. Michael Sharlot, Guide To
The Texas Rules of Evidence: Civil and Criminal § 702.3, at 54 (Texas Practice Supp. 2000).  The
expertise must be measured against the particular opinion the expert is offering.  Roise, 7 S.W.3d
at 234.  While the proponent of the testimony has the burden of establishing the expert's
qualifications, the trial court has the responsibility to ensure that "those who purport to the experts
truly have expertise concerning the actual subject about which they are offering an opinion." 
Broders v. Heise, 924 S.W.2d 148, 152 (Tex. 1996), and more recently, it has been made clear
that a trial court's gate keeping obligation under Rule 702--to insure that the expert witness's
testimony rests upon a reliable foundation and is relevant to the task at hand applies to all expert
testimony not just scientific expert testimony.  Roise, 7 S.W.3d at 235-36 (citing Kumbo Tire Co.
Ltd. v. Carmichael, 526 U.S. 137 (1999)); see also Jackson v. State, 17 S.W.3d 664, 670 (Tex.
Crim. App. 2000).

	Rule 702 itself provides that the requisite expertise may be acquired through
knowledge, skill, experience, training, or education.  "It is almost impossible to lay down any
definite guidelines for determining knowledge, skill or experience required in a particular case or
of a particular witness."  Rogers v. Gonzales, 654 S.W.2d 509, 513 (Tex. App.--Corpus Christi
1983, writ ref'd n.r.e.).  "Special knowledge" may be acquired by virtue of the witness's
experience.  Reece v. State, 878 S.W.2d 320, 325 (Tex. App.--Houston [1st Dist.] 1994, no pet.). 
Moreover, contrary to appellant's trial objection, licensure, or certification in the particular
discipline is not a per se requirement.  Southland Lloyd's Ins. Co. v. Tomberlain, 919 S.W.2d
822, 827 (Tex. App.--Texarkana 1996, writ denied); Guentzel v. Toyota Motor Corp., 768
S.W.2d 890, 897-99 (Tex. App.--San Antonio 1989, writ denied).  Unlike the common-law
requirement, a trial court under Rule 702 may admit an expert's testimony on a matter within most
jurors' understanding if the testimony concerns some type of technical or specialized knowledge
and would assist the jurors in their fact-finding function.  Glasscock v. Income Prop. Serv., Inc.,
888 S.W.2d 176, 179-81 (Tex. App.--Houston [1st Dist.] 1994, writ dism'd).

	As is evident from the record, Moritz's testimony was not of a scientific or
technical nature but her opinions or inferences were based on impressions and conclusions derived
from perceptions of what she saw, heard, and observed during her eight sessions with appellant,
and on her years of experience and training.  Ventroy, 917 S.W.2d at 422; Brainard, 968 S.W.2d
at 412.  Further, based on Moritz's education, training and experience, the trial court found her
to be an expert with specialized knowledge under Rule 702.

	A witness may qualify to give testimony under both Rule 702 governing expert
witnesses and Rule 701 permitting a lay or non-expert witness to offer opinions or inferences if
the witness's testimony is based on first-hand knowledge.  Yohey v. State, 801 S.W.2d 232, 243
(Tex. App.--San Antonio 1990, pet. ref'd); Ventroy, 917 S.W.2d at 422; McCray v. State, 873
S.W.2d 126, 128 (Tex. App.--Beaumont 1994, no pet.); Austin, 794 S.W.2d at 410.  Given all
the circumstances, we conclude that the trial court did not abuse its discretion in admitting
Moritz's testimony over appellant's Rule 702 objection.  The second point of error is overruled.


First Jury Argument
	In his third point of error, appellant urges that the "trial court erred in overruling
defense counsel's objection to improper jury argument which mischaracterized defense counsel's
role in the trial."

	Near the beginning of his opening jury argument at the guilt/innocence stage of the
trial, the prosecutor stated:


It seems to me the Defense would have you believe that the law that protects
women against sexual assault shouldn't really apply to all the women all the time,
but rather maybe the idea is that sexual assault should only protect some of the
women some of the time.



	Appellant's counsel objected on the ground that the argument was a
"mischaracterization of the Defense role in the trial" and "he's striking at the Defendant over the
shoulder of counsel."  The court responded:  "This is jury argument, ladies and gentlemen.  I'm
going to overrule the objection at this time.  This is nothing more or less than jury argument at
this time.  Proceed, please."  The prosecutor then continued to explain why the complainant was
entitled to protection against sexual assault as any woman is, all without further objection.

	Proper jury argument normally falls within one of four areas:  (1) summation of the
evidence; (2) reasonable deductions from the evidence; (3) response to argument of opposing
counsel; and (4) plea for law enforcement.  Dinkins v. State, 894 S.W.2d 330, 357 (Tex. Crim.
App. 1995); Hathorn v. State, 848 S.W.2d 101, 117 (Tex. Crim. App. 1992); Borjan v. State,
787 S.W.2d 53, 57-58 (Tex. Crim. App. 1990).  Even when an argument exceeds the permissible
bounds of these areas, such will not constitute reversible error unless, in light of the record as a
whole, the argument is extreme or manifestly improper, violative of a mandatory statue, or injects
new facts harmful to the accused.  Todd v. State, 598 S.W.2d 286, 296-97 (Tex. Crim. App.
1980).  The remarks must have been a willful and calculated effort on the part of the State to
deprive the accused of a fair and impartial trial.  Cantu v. State, 939 S.W.2d 627, 633 (Tex.
Crim. App. 1997).

	"It is improper for a prosecutor to imply in argument that the defense counsel is
acting improperly in defending his client. . . .  This type of argument is frequently called 'striking
at the defendant over the shoulder of his attorney.'"  42 Dix, § 37.61, at 596-97; see Boyde v.
State, 513 S.W.2d 588, 592 (Tex. Crim. App. 1974).  This type of inflammatory argument may
result in reversible error even if the trial court sustains the objection and instructs the jury to
disregard the argument.  See Orona v. State, 791 S.W.2d 125, 130 (Tex. Crim. App. 1990);
Gomez v. State, 704 S.W.2d 770, 771-72 (Tex. Crim. App. 1985).

	The prosecutor's jury argument here was not in response to opposing counsel who
had not argued, but it was the beginning of a proper plea for law enforcement which was
eventually made without further objection.  Moreover, the objected-to argument was based on
reasonable deductions from the evidence.  Appellant had elicited testimony that the thirty-four-year-old complainant had earlier joined the army reserves, received basic training, had served as
a prison guard, had married an inmate, had entered into a boyfriend-girlfriend sexual relationship
with appellant before the finality of his divorce, and had reentered the stormy relationship after
a separation, counseling, and being fully aware of possible consequences.  

	Nevertheless, appellant still urges that the objected-to argument was an attack upon
his defense counsel.  He relies upon Wilson v. State, 938 S.W.2d 57 (Tex. Crim. App. 1996). 
We have examined Wilson and the cases cited therein and find the highly improper arguments in
those cases factually distinguishable from the argument in the instant case.  We conclude that the
objected-to argument here was not an attack upon appellant over the shoulder of his counsel. 
Under any circumstances, the trial court did not err in overruling the objection.  The third point
of error is overruled.


Second Jury Argument
	In his fourth point of error, appellant again complains of jury argument, this time
at the punishment stage of the trial.  He urges that the trial court erred in overruling his objection
to the prosecutor's jury argument "which mischaracterized the offense and the range of punishment
in the case."

	In his closing jury argument, the prosecutor addressed the proper range of
punishment to be assessed.  He argued against probation which had been urged by appellant's
counsel in his jury argument.  Turning to straight-time punishment, the prosecutor argued that the
evidence suggested that this was not the least offensive "rape" that can occur.  He asked the jury
to look at the injuries inflicted.  The prosecutor then stated:  "I think they want to reward him
because he didn't hurt her any worse than he did.  I consider maybe give him a year for every
abrasion, every - - -."  The record then reflects:


Mr. Scharmen:  Objection, your Honor.  That's an improper argument.  He's on
trial for one offense only, not for multiple offense's [sic].


The Court:  It is noted that he is charged with and has been convicted of rape and
nothing else.  The point is well taken.  Proceed.


Mr. Scharmen:  I would ask the Court that since it sustained my objection, to
instruct the jury to disregard the comment.


The Court:  The Court has not sustained your objection.  The Court has added a
supplemental instruction.  Overruled.



	The prosecutor then listed nineteen bruises found on the complainant and stated: 
"One year for every bruise, every - - -."  Appellant's "same objection" was overruled.

	It is difficult to match the complaint on appeal with the trial objection.  Unless the
complaint on appeal comports with the trial objection, nothing is preserved for review.  Turner
v. State, 805 S.W.2d 423, 431 (Tex. Crim. App. 1991); Skillern v. State, 890 S.W.2d 849, 859
(Tex. App.--Austin 1994, pet. ref'd).  An objection stating one legal basis may not be used to
support a different legal theory on appeal.  Rezac v. State, 782 S.W.2d 869, 870 (Tex. Crim. App.
1990).  The jury charge correctly set forth the correct range of penalty applicable to the instant
case.  The prosecutor's argument was in accord.  We do not view appellant's objection bearing
on a mischaracterization of the range of punishment to have merit.  Moreover, we fail to see how
appellant's trial objections comport with the appellate complaint that the argument
mischaracterized "the offense."  Nothing is presented for review.  It is true that both the prosecutor
and the trial court referred to the offense as "rape," the former statutory name for the offense
charged.  We do not find that this, however, is the basis for appellant's complaint on appeal.

	Appellant cites cases holding improper state argument asking the jury to assess
punishment for independent, extraneous, or collateral offenses reflected by the record in addition
to any punishment to be assessed for the offense alleged in the indictment.  Lomas v. State, 707
S.W.2d 566, 569-70 (Tex. Crim. App. 1986); Brown v. State, 530 S.W.2d 118, 119 (Tex. Crim.
App. 1975); Klueppel v. State, 505 S.W.2d 572, 574 (Tex. Crim. App. 1974).  These cases are
inapposite to the facts of the instant case.  The prosecutor urged punishment only for the offense
charged based on injuries inflicted during the course of the one offense.(4)  Point of error four is
overruled.

	The judgment is affirmed.



  
					John F. Onion, Jr., Justice

Before Justices Kidd, Yeakel, and Onion*
Affirmed

Filed:   November 16, 2000

Publish



*	Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).

1. 	See also Kemp v. State, 846 S.W.2d 289, 308 (Tex. Crim. App. 1992); Gardner v.
State, 730 S.W.2d 675, 695-97 (Tex. Crim. App. 1987).
2. 	The complainant testified that after the assault in question one of appellant's sons
observed her bruises and stated to appellant:  "You hurt mama again."  Kathy Moritz, a social
worker to whom appellant and the complainant went for counseling after their March 1998
separation, testified without objection:  "The separation was due to a physical violation altercation
that occurred between them."
3. 	See Tex. R. Evid. 607 (Who May Impeach).
4. 	Further, Lomas, Brown, and Klueppel were all decided prior to the 1993 amendment
to article 37.07, section 3(a).  See Tex. Code Crim. Proc. Ann. art. 37.07 & 3(a) (West Supp.
2000).  Under this statute, evidence deemed relevant to punishment by the trial court may be
admitted at the penalty stage of the trial, including unadjudicated extraneous offenses or bad acts
if it is shown that the defendant committed the same beyond a reasonable doubt.  If these
requirement are met, the fact finder may use the evidence in assessing punishment.  Fields v.
State, 1 S.W.3d 687, 688 (Tex. Crim. App. 1999).  Thus, a prosecutor may make reference to
properly admitted evidence in his jury argument.  Arthur v. State, 11 S.W.3d 386, 393 (Tex.
App.--Houston [14th Dist] 2000, pet. ref'd).


r1">
Mr. Scharmen:  Objection, your Honor.  That's an improper argument.  He's on
trial for one offense only, not for multiple offense's [sic].


The Court:  It is noted that he is charged with and has been convicted of rape and
nothing else.  The point is well taken.  Proceed.


Mr. Scharmen:  I would ask the